Citation Nr: 1216742	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO. 07-23 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of a Board remand in November 2010. 


FINDINGS OF FACT

1. The combined rating for the Veteran's service-connected disabilities has been 60 percent or greater, and has been adjudicated as arising from a single etiology, diabetes mellitus, type II.

2. With resolution of the doubt in the Veteran's favor, the Veteran is unable to obtain or maintain any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are approximated. 38 U.S.C.A.§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the Veteran meets the schedular criteria for a TIDU and is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. Accordingly, the Board grants the Veteran's claim for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 , 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in below, sufficient evidence is of record to grant the Veteran's claim for a TDIU. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Provided, that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of the VA rating schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340 , 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).

Currently, the Veteran is service-connected for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling from April 25, 2005, and 30 percent disabling effective from July 9, 2008; for diabetes mellitus, type II, rated as 20 percent disabling effective from April 25, 2004; for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling from April 25, 2005, and 20 percent disabling from July 9, 2008; for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling effective form April 25, 2005, and 20 percent disabling from July 9, 2008; for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II, rated as 10 percent disabling effective from April 25, 2005, and 20 percent disabling from July 9, 2008; for erectile dysfunction associated with diabetes mellitus, type II, rated as noncompensably (0 percent) disabling from June 24, 2008, forward; and for coronary artery disease, status post stent placements associated with diabetes mellitus, type II, rated as 10 percent disabling from April 25, 2004.

The combined disability rating for the Veteran's service-connected disabilities is 30 percent effective from April 25, 2004; 60 percent for the period from April 25, 2005, forward; and 80 percent for the period from July 9, 2008, forward. See 38 C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral factor). All service-connected disabilities have been adjudicated as associated with a common etiology, diabetes mellitus. Thus, the schedular criteria for a TDIU are met from April 25, 2005, forward, as there is a 60 percent rating attributable to service-connected disabilities of a single common etiology. See 38 C.F.R. § 4.16.

On March 2, 2006, the RO received the Veteran's formal claim for a TDIU. However, this does not preclude a finding by the Board that VA received an earlier, informal claim for a TDIU. "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p)  (2010); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199   (1992). Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. 
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As the Veteran had on April 25, 2005, submitted a decision from the Social Security Administration indicating that the Veteran had been totally disabled from August 1999 forward due to arthritis, a herniated disc, high blood pressure and diabetes since August 1999, the Board finds that an informal claim for a TDIU was received as of April 25, 2005. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record; the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability). 

In November 2010, the Board remanded this matter to the RO/AMC, for a medical opinion as to whether the Veteran's service-connected disabilities render him unemployable. In December 2010, the Veteran attended VA neurological and general medical examinations. 

The December 2010 general medical examiner estimated the Veteran's METS at 6 for his service-connected coronary artery disease. The general medical examiner estimated that based on cardiac impairment the Veteran could walk slowly and climb at least one flight of stairs; but stated that the Veteran could not undergo physical cardiac testing because of his peripheral neuropathy. The general medical examiner opined that based on the Veteran's coronary artery disease he was employable for sedentary work, but not for sustained labor-intensive physically demanding work. He referred the reader to the December 2010 neurological examiner for the level of impairment due to peripheral neuropathy.

The December 2010 neurological examiner noted the Veteran to have numbness and tingling of the upper and lower extremities, most likely secondary to diabetes mellitus. He diagnosed the Veteran as having moderate peripheral neuropathy of the bilateral lower extremities and mild peripheral neuropathy of the bilateral upper extremities. The neurological examiner opined that with consideration of the Veteran's peripheral neuropathy only, the Veteran could be gainfully employed in sedentary office clerical positions, but was not employable in jobs requiring significant physical labor. 

In making these determination, the examiners did not consider the combined effects of the Veteran's cardiac impairment and peripheral neuropathy, and additionally took no account of the Veteran's occupational history or level of education. The Board must consider these additional factors. Gleicher v. Derwinski, 2 Vet . App. 26, 28 (1991) (finding Board statement inadequate where it "merely allude[d] to educational and occupational history" and "attempt[ed] in no way to relate these factors" to the issue of unemployability); cf. 38 C.F.R. § 4.16(b) (2011) ("The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue [of unemployability]."
 
In the Veteran's March 2006 application for a TDIU, it is indicated that his highest level of educational attainment is two years of high school. Occupational histories in the claims file indicate that the Veteran's occupational experience is limited to jobs requiring extensive and moderate to heavy use of the upper and lower extremities. A May 2005 VA examination report states by history that after leaving service he worked as a machinist and was disabled in 2000 with diabetic neuropathy. A June 2008 VA examination report indicates that the Veteran was a steamfitter and boiler installer prior to becoming unemployed. A July 2008 VA examination report recounts that the Veteran was a steamfitter, and had to leave his job in 1996. The December 2010 VA examination states that the Veteran last worked in 1996 as a steam fitter, had been disabled since 2000, and was currently unemployed.

After considering all evidence of record, the Board finds that, with two years of high school education and an occupational history that consists exclusively of moderate to heavy use of his extremities, which are now substantially impaired by peripheral neuropathy, and a work history that exclusively involves physical labor, which is now precluded by both peripheral neuropathy and cardiac impairment, it is at least as likely as not that the Veteran has for the full pendency of his TDIU claim been unable to obtain or maintain any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. Accordingly, a TDIU is warranted.

The RO will assign an effective date of the total rating.


ORDER

The appeal is allowed, and TDIU is granted. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


